DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections/Objections
The rejection of claims 1-5, 10-16, and 18, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, is withdrawn.  Applicant amended the claims to recite Cas9 which addresses the enablement issue of record.
The rejection of claims 1-5, 10-16, and 18,under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to claims 1, 11, and 12 clarify the issues of indefiniteness of record.

The following rejection of record has been modified to take into consideration the amendments to the claims:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 13, 15, 16, 18, and 30, as amended, previously presented or newly added, is/are rejected under 35 U.S.C. 103 as being unpatentable over Themeli (US 2016/0009813 effectively filed: 4/5/2013) in view of Cronican (Cronican et al.  ACS Chemical Biology 5(8):747-752, 2010, of record in IDS) and Cox (US 2017/0349914 A1 effectively filed 12/12/2014).
Regarding claims 1, Themeli teaches methods for producing (providing) precursor T cells, e.g., dedifferentiated (reprogrammed) T cells for producing T-PSCs (e.g., ESCs or iPSCs) that can be modified by a CAR ([0132]).  Themeli teaches that CAR expression vector can be introduced into T-PSCs by random integration or targeted insertion using TALENs, ZFN, or CRISPRs ([0231]).  More particularly, Themeli teaches that the risk of insertional oncogenes secondary to gene transfer can be decreased by integrating a CAR cDNA expression vector into genomic safe harbor sites ([0259]).  These teachings encompass the limitations of making tumor-specific precursor cells comprising introducing into a population of T-cell precursor cells (i.e. ESC or iPSC) a CRISPR complex (i.e.-a site directed nuclease and a gRNA) for introducing a CAR expression sequences (i.e.-donor nucleic acid sequence comprising a nucleotide sequence encoding a CAR) into a safe harbor site in the precursor cell 
Themeli does not teach that the site-directed nuclease is operably linked to a supercharged protein.  However, at the time of effectively filing Themeli, the use of supercharged proteins operably linked to recombinase enzymes and CRISPR-Cas9 to introduce them into mammalian cells was established in the art.  Cronican teaches that when fused to superpositively charged GFP, proteins rapidly, within minutes, enter into mammalian cells with a potency up to approximately 100 fold greater than that of corresponding fusion PTDs.  Further supercharged GFP delivered functional, non-endosomal recombinase enzymes with greater efficiencies than PTDs (p. 747. See abstract).  Cox teach delivery of CRISPR systems into hematopoietic stem cells (HSC) for genome editing and further teaches that supercharged proteins are a class of engineered or naturally occurring proteins with unusually high positive or negative net theoretical charge and may be employed in delivery of CRISPR Cas system(s) or component(s) thereof or nucleic acid molecule(s) coding therefor ([0921]).  Thus both Cronican and Cox demonstrate that supercharged protein fusions were established in the art as a means for delivering recombinase enzymes and nucleases such as CRISPR-Cas nucleases into a stem cell for gene editing purposes.

Regarding claim 2, Themeli in view of Cronican and Cox teaches both pluripotent stem cells and HSC as described above.
Regarding claim 3, Themeli in view of Cronican and Cox teach induced pluripotent stem cells as described above.
Regarding claim 4, Themeli in view of Cronican and Cox does not explicitly teach which terminus of the nuclease it is linked.  However, at the time of the effective filing, making fusion proteins linked at either terminus was routine in the art and an artisan could predictably choose from a finite number of terminal ends of the nucleus to link the supercharged GFP with a reasonable expectation of success. Thus Themeli in view of Cronican and Cox render claim 4 obvious.
Regarding claim 11, Themeli in view of Cronican and Cox does not teaches the claimed molar ratio of gRNA:nuclease:donor CAR sequence.  However, at the time of 
Regarding claim 13, Cronican teach nucleoporation.  Thus, Themeli in view of Cronican and Cox render claim 13 obvious.
Regarding claims 15 and 16, Themeli teaches isolating modified precursor T cells and culture them.  Thus Themeli in view of Cronican and Cox render claims 15 and 16 obvious.
Regarding claim 18, Themeli teaches a means of differentiating the modified T-cells expressing CAR.  Thus Themeli in view of Cronican and Cox render claim 18 obvious.
Regarding new claim 30, Cox teaches the using a (+36)-GFP, which falls within the claimed range of a superpositively charged GFP that has an overall positive charge from about +5 to about +40.  Cox does not teach the full range.  However, a review of the specification does not point to any part of the range that is critical to the invention.  As such, the teaching of +36-GFP renders the range obvious, absent evidence to the contrary.
MPEP § 2144.05 (I) states, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”)…. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 
Further MPEP § 2144.05 (II) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).   
Thus Themeli in view of Cronican and Cox render new claim 30 obvious.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Applicant submits that the amendments require a recombinant CRISPR-Cas9 nuclease operably linked to a positively charged proteins. Examiner acknowledges that Themeli does not teach the supercharged protein, much less a superpositively charged protein, as the claims now require.  Although Cronican describes using superpositively charged proteins to deliver Cre recombinase to cells, Cronican does not teach operable linkage of a superpositively charged protein to a CRISPR-Cas9 nuclease.  Applicant 
In response, Applicant’s argument is respectfully not found persuasive because Applicant is not considering the cited art and teachings of Zuris as a whole.  First, in regards to Cronican, this reference was provided to demonstrate that at the time of filing recombinase nucleases linked to supercharged proteins (positive and negative) has been effectively delivered to cells with greater efficiency.  Regarding the teachings of Cox, Cox expressly teaches that superpositively charged molecules, such as +36-GFP as made by Dr. Liu, can used to deliver CRISP-Cas9-gRNA complexes ([0291]).  Cox teaches that this can be used with gRNA, oligos, plasmids, and other molecules ([0292]+).  It is emphasized that Cox states the following in [0291]: “Purified +36 GFP protein (or other superpositively charged protein) is mixed with RNAs in the appropriate serum-free media and allowed to complex prior addition to cells. Inclusion of serum at this stage inhibits formation of the supercharged protein-RNA complexes and reduces the effectiveness of the treatment.”  In Applicant’s citation from Zuri it states the following on page 6, first full paragraph, lines 2-4, “We also observed that treating of cells with (+36)dGFP-NLS-Cas9 and sgRNA in the presence of 10% FBS did not least to efficient gene disruption (Fig. 4a)”.  Thus, Cox suggests that the superpositively charged +36GFP-Cas9 nuclease was not effective in Zuri because Zuri did not combine the superpositively charged proteins with the CRISP-Cas9-gRNA under serum free conditions as is required. Thus Cox teaches a means of overcoming the pitfalls of Zuri.  As such, Zuri does not teach away from the inclusion of Cox in combination with Cronican and Themeli because Cox provide caution to not used the same means as Zuri (i.e. use serum-free medium because inclusion of serum interferes with efficacy of the complex).  Thus contrary to Applicant’s assertion, Themeli in view of Cronican and Cox teach all the elements of the claims, provides a motivation of success, and ample reasonable expectations of success.  Therefore, the rejection of record is maintained.

The following rejection and objection are necessitated by the amendment to the claims and Applicant’s remarks:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 11-16, 18, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a tumor-specific T cell precursor cell comprising: a) preparing a complex comprising i) a guide RNA (gRNA) comprising a first sequence that hybridizes to a target DNA in the genome of the T cell precursor cells and a second sequence that interacts with a CRISPR-Cas9 nuclease; ii)  the CRISPR-Cas9 nuclease operably linked to a (+36)GFP; and iii) a donor nucleic acid sequence encoding a chimeric antigen receptor (CAR) flanked by sequences homologous to the target DNA sequences at the site of double stranded, wherein the complex is prepared in the absence of serum; and b) introducing into a population of T-cell precursor cells the complex; wherein the donor nucleic acid sequences integrates into the site of the double stranded break by homology directed repair to form modified T-cells comprising heterologous nucleic acid encoding a CAR inserted into its genome in the site of the target DNA, does not reasonably provide enablement for the claimed method that does not prepare said complex in the presence of serum and that utilizes any superpositively charged molecule.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if 
The nature of the invention is a method of producing tumor-specific precursor cell genetically modified utilizing a CRISPR-Cas9 nuclease that has been operably linked to a superpositively charged protein.  The claims do not specify that the conditions of producing the complex.  As such, the breadth of the claims encompasses a complex produced by any means under any conditions including in the presence of serum.  The amended claims also broadly recite the use of “a superpositively charged protein”.  As such, the breadth of the claims encompasses the use of any superpositively charged protein.  While the specification may contemplate the use of any supercharged proteins and preparation of the complex under any conditions, the specification, more specifically the working examples, solely provide specific guidance to a means of producing a nls-scCas9-nls-(+36)GFP-gRNA-ssODN complex in the absence of serum (Example 2, p. 29, line 5 to p. 31, line10).  However, the specification fails to provide specific guidance, and thus does not provide enabling guidance to any other preparation methods or any other superpositively charged proteins.  As discussed above and in the remarks, Zuri (Zuri et al. Nat Biology 3(1):73-80, 2015; printed pages 1-26; of record in IDS 
Thus the breadth of the claims lack enablement because the specification more narrowly and solely provide one means of making a claimed complex comprising a +36-GFP, CRISPR-Cas9, and gRNA and the art fails to supplement the shortcoming of the specification.  Further, the art teaches that the use of superpositively charged proteins in complex with CRISRP-Cas9:gRNA failed to predictably gene edit cells and was toxic 
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Claim Objections
Claim 30 is objected to because of the following informalities:  The new claim recites, “the positively supercharged protein a superpositively charged green fluorescent protein (GFP) that has an overall positive charge from about +5 to about +40”.  This recitation is grammatically correct because the term is missing a verb.  This may be a typographical error.  Amending the above recitation to state, “the positively supercharged protein is a superpositively charged green fluorescent protein…”, would be remedial.  Appropriate correction is required.


No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632